330 S.W.3d 165 (2011)
Christopher MORTON, Respondent,
v.
Angelique PEARSON, Appellant.
No. ED 94446.
Missouri Court of Appeals, Eastern District.
January 25, 2011.
Cynthia H. Kramer, Fulton, MO, for Appellant.
Melissa A. Featherston, Clayton, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J. and MARY K. HOFF and KURT S. ODENWALD, JJ.

ORDER
PER CURIAM.
Mother appeals from the judgment of the trial court, finding respondent (hereinafter "Christopher") was the legal father of Daughter and awarding Mother and Christopher joint legal and physical custody. Mother argues the trial court erred: (1) in finding Christopher to be the legal father of Daughter; (2) in awarding custody and visitation to Christopher; and (3) in failing to require that the natural biological father be made a party to the action.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b). Christopher's motion for attorney's fees on appeal is granted in the amount of $3,500.00.